Citation Nr: 1743026	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right lower extremity varicose veins.  

2.  Entitlement to an initial compensable evaluation for left lower extremity varicose veins.  

3.  Entitlement to an initial compensable evaluation for hemorrhoids. 

4.  Entitlement to service connection for a bilateral lower extremity disorder, to include bilateral pes planus, claimed as bilateral foot and leg condition.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for ulcerative colitis, claimed as nervous bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in November 2009 by the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As an initial matter, due to Veteran's assertions of increased varicose vein and hemorrhoids symptomatology since he was last provided VA examinations to evaluate those disabilities in June 2009, the Board finds that a remand is required in order to afford the Veteran updated VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

Regarding the Veteran's service connection claims, service treatment records are void for any complaints or treatment of a bowel or psychiatric disorder.  First degree pes planus, acceptable, was noted on the Veteran's May 1967 service pre-induction examination report.  Clinical records dated in January 1968 showed ankle edema with complaints of constant strain.  The examiner noted bilateral pes planus.  In February 1968, the Veteran continued to complain of sore feet and that rifle range marches were making it worse.  The examiner noted plantar strain and dispensed arch supports.  In February 1969 treatment notes, the examiner listed findings of pes planus and "mod. severe pes planus".  The Veteran reported a history of bilateral foot pain since basic training and was given arch supports.  In August 1970, the Veteran complained of stomach cramps and diarrhea.  In his September 1970 service separation examination report, the Veteran's feet were marked as normal.  The Veteran's DD Form 214 revealed that his military occupational specialty was Rotator and Propeller Repairman.   

In written statements of record as well as during his May 2017 Board hearing, the Veteran has asserted his claimed psychiatric disorder was related to reported in-service stressors of being routinely fired upon by the enemy, including mortars and sniper fire.  He has further contended that his claimed bilateral pes planus bothered him before service and was aggravated during active service.  Finally, he asserted that his claimed ulcerative colitis was causally related to stressful events during active service. 

Post-service VA treatment records dated from 1998 to 2016 reflected findings of ulcerative colitis, inflammatory bowel disease, bilateral posterior tibial tendonitis with severe pes planus, mild hallux valgus, and hammertoe deformities.  While VA treatment records showed multiple negative PTSD screenings, the Veteran did have a positive PTSD screening in June 2007.  In a June 2009 VA examination report, the examiner diagnosed ulcerative colitis, opining that it was not related to the Veteran's time in service.  The examiner further diagnosed bilateral pes planus, opining that it was a pre-existing condition, was not related to the Veteran's time in service, and was due to natural progression of the pre-existing condition.

The Board has determined that the VA medical opinion contained in the June 2009 VA examination report was inadequate for adjudication of the bowel disorder claim, as the examiner provided no rationale for the conclusion that ulcerative colitis was not related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board has also determined that the VA medical opinion contained in the June 2009 VA examination report was inadequate for adjudication of the bilateral lower extremity disorder claim, as the examiner did not properly address the burden of proof for a service connection claim based on aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Instead of providing an opinion as to whether the Veteran's bilateral pes planus, noted at entrance into service, was clearly and unmistakably aggravated (underwent permanent increase in disability) in active service and if so, whether that increase in disability was beyond the normal progression of the disease, the June 2009 VA examiner simply concluded that bilateral pes planus was a pre-existing condition, was not related to the Veteran's time in service, and was due to natural progression of the pre-existing condition.  

In addition, a VA examination would be useful to ascertain whether the Veteran has a psychiatric disorder, to include PTSD, associated with events during active military service, to include the claimed in-service stressor events while in Vietnam.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Based on the foregoing discussion, the Board will not proceed with final adjudication of the service connection claims until competent medical examinations are obtained that adequately address the nature and etiology of the Veteran's claimed bilateral lower extremity, bowel, and acquired psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran received VA medical treatment for his service-connected varicose vein and hemorrhoid disabilities as well as his claimed bilateral lower extremity, bowel, and acquired psychiatric disorders from Gainesville VA Medical Center (VAMC) and North Florida/South Georgia Veterans Health System (VAHCS).  As the evidence of record only includes treatment records dated up to June 2017 from those facilities, all additional pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's service-connected varicose vein and hemorrhoid disabilities as well as his claimed bilateral lower extremity, bowel, and acquired psychiatric disorders from Gainesville VAMC and North Florida/South Georgia VAHCS for the time period from June 2017 to the present and associate them with the record.

2.  Thereafter, the Veteran must be afforded an appropriate VA medical examination(s) to determine the current severity of his service-connected hemorrhoids, right lower extremity varicose veins, and left lower extremity varicose veins.  The electronic claims file must be made available to the examiner(s), and the examiner(s) must specify in the report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings associated with the Veteran's service-connected hemorrhoids, right lower extremity varicose veins, and left lower extremity varicose veins must be reported in detail. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

3.  Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include PTSD.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran has reported in-service stressors of being routinely fired upon by the enemy, including mortars and sniper fire, which he indicated involved fear of hostile military activity while in Vietnam.  

After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present.  

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any claimed in-service stressor, to include reported fear of hostile military activity, is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that any claimed stressor actually caused the Veteran's PTSD. 

The examiner must explain how the diagnostic criteria of the DSM V are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the DSM V have not been met. 

For each diagnosed psychiatric disability other than PTSD, the examiner is requested to provide an opinion, based upon review of the service and post-service treatment records as well as the lay statements of record, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to his active military service, to include his claimed stressors in service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

4.  The Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed ulcerative colitis, claimed as nervous bowel syndrome.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bowel disorder is related to the Veteran's military service, including claimed in-service stress while serving in Vietnam as well as in-service treatment for stomach cramps/diarrhea in August 1970.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

5.  The Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed bilateral lower extremity disorder, to include bilateral pes planus.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner should opine as to whether the Veteran's bilateral pes planus, noted at entrance into service, increased in severity during active service.  In doing so, the examiner should discuss and reconcile the opinion with notations in the service treatment records of first degree pes planus, acceptable in the May 1967 service pre-induction examination report as well as "mod. severe pes planus" in February 1969 treatment records.

If the examiner determines that the Veteran's bilateral pes planus increased in disability during active service, the examiner should then opine as to whether it is clear and unmistakable that the increase in disability was due to the normal progression of the disease.  In doing so, the examiner should discuss and reconcile the opinion with the June 2009 VA examination findings.  The examiner should also offer an opinion as to whether it is clear and unmistakable that any increase in severity during service did not result in a permanent increase in the severity of the disability based upon all of the evidence of record pertaining to the manifestations of the disability prior to, during and after service.   

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any other identified bilateral lower extremity disorder, other than bilateral pes planus and service-connected varicose veins, is causally related to the Veteran's active military service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

6.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2013 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

